Title: From Thomas Jefferson to John Page, [1] January 1798
From: Jefferson, Thomas
To: Page, John


          
            My Dear Page
            Philadelphia [1] Jan. 1798.
          
          You have probably seen or heard of some very abusive letters addressed to me in the publick papers by a mr Martin of Baltimore, on the subject of Logan’s speech, cited in the Notes on Virginia. I do not mean to notice mr Martin, or go into the newspapers on the subject. but I am still anxious to enquire into the foundation of that story, & if I find any thing wrong in it it shall be corrected, & what is right supported either in some new edition of that work or in an Appendix to it. you and I were so much together about the year 1774. that I take for granted that what-soever I heard, you heard also, and therefore that your memory can assist mine in recollecting the substance of the story, how it came to us, and who could now be applied to to give information relative to it. you were more in Ld. Dunmore’s & Foy’s company than I was, & probably heard more of it from that family than I did. I must pray you to rub up your recollection & communicate to me as fully as you can what you can recall to your mind relative to it. and if you can procure me the evidence, or the recollections of any other person on it it will much oblige me.
          We have now been met 7. weeks and have done nothing except put off the stamp act to July next. nor does it seem as if there would be any thing to do. we are waiting for news from France. a letter from Taleyrand (French minister of foreign affairs) to mr Le Tombe Consul here, dated the day after the arrival of our ministers at Paris, says they will be well received, and that every disposition exists on the side of France to accomodate their differences with us. I imagine you will have seen Monroe’s work, as many copies were sent to Richmond by Bache. we hourly expect Fauchet’s pamphlet from the same press. I will send you a copy. present me respectfully to mrs Page and accept assurances of the constant friendship of my dear Sir
          Your’s affectionately
          
            Th: Jefferson
          
        